Citation Nr: 9935834	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-08 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include a seizure disorder, a nervous disorder, 
and headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to April 
1980.  He also had periods of inactive duty training (IDT) 
with the New Mexico Army National Guard.  A report from the 
New Mexico Army National Guard shows that he had IDT from 
June 12 through 14, 1992.  By April 1998 administrative 
decision, the RO determined that the appellant sustained 
injuries while proceeding directly to IDT.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1995 determination of the Department of 
Veterans Affairs (VA) Albuquerque Regional Office (RO) which 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
residuals of head injury.  The appellant disagreed and this 
appeal ensued.  

In July 1997, the Board determined that new and material 
evidence had been submitted and remanded the reopened claim 
to ensure due process compliance and further develop the 
evidence.  The Board again remanded the claim in July 1998 
for completion of a neurologic examination.  


FINDINGS OF FACT

1.  Competent evidence has been submitted tending to link the 
post-service findings of seizures, a psychiatric disorder, 
and headaches to a head injury in service.  

2.  There is an approximate balance of positive and negative 
evidence with respect to whether the appellant's seizure 
disorder, headaches, and psychiatric problems are related to 
in-service head injury.  




CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a head 
injury, to include a seizure disorder, a nervous disorder, 
and headaches, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  Resolving the benefit of the doubt in the appellant's 
favor, residuals of a head injury, to include a seizure 
disorder, a nervous disorder, and headaches, were incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 5017 
(West 1991); 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he experiences seizures, anxiety, 
and headaches, which were triggered by the initial injury 
during active service and exacerbated by the subsequent 
injury on June 13, 1992 sustained while enroute to weekend 
training with the New Mexico Army National Guard.  

I.  Factual Background

Service medical records reflect that on enlistment medical 
examination in April 1971, the appellant reported a history 
of a head injury, a minor laceration to the head that had 
healed, and a neurologic evaluation was normal.  The service 
medical records further show treatment on several occasions 
for complaints of dizziness, and light-headedness, diagnosed 
in part as a seizure disorder.  He initially sought treatment 
for such symptoms in February 1976, at which time anxiety was 
diagnosed.  In February 1978, he reported an "episode" with 
perspiration, dizziness, loss of balance, panic and fear, and 
a feeling of blacking out.  The impression was possible 
syncope or mild seizure.  Normal electroencephalogram 
findings were reported in March 1978, and posterior 
circulation migraine and "R/O" vasculitis was diagnosed in 
April 1978 on complaints involving the same symptoms.  He 
sought treatment for the same symptoms through the remainder 
of active service, without definitive diagnosis.  During the 
February 1980 service separation medical examination, a 
history of concussion, head injury, and dizziness was 
reported, and the appellant was referred for neurologic 
examination, during which in March 1980, he indicated having 
"dizzy spells" before going to Germany in 1971.  The 
impression was mild seizures, versus migraine headaches, 
versus dissociative-like episodes.  On neurologic examination 
in April 1980, the impression was mild seizure disorder 
versus migraine.

VA clinical records reflect that during treatment in April 
1980, the appellant reported episodes of "staggering near 
black-outs" from the time of a head injury sustained when a 
generator door fell on his head four years earlier.  During 
neurologic examination in May 1980, he again complained of 
staggering blackouts and headaches beginning after a head 
injury four years earlier.  The provisional diagnosis was 
status post head injury.

On VA psychiatric examination in June 1980, the appellant 
indicated he was struck in the head by a generator door while 
stationed in Korea, and had since had episodes with symptoms 
including dizzy spells and migraines.  On mental status 
examination, he was fully oriented and functioned "fairly 
well intellectually."  His affect was normal without signs 
of disturbed thought content, delusions, hallucinations, 
ideas of reference, or persecutory ideation.  There were no 
signs of depression or organic brain involvement, and memory 
was well preserved for past and recent events.  The 
impression was no psychiatric disability.

VA general medical examination in June 1980 showed a normal 
neurologic examination; the impression, in pertinent part, 
was trauma to scalp by history with a barely visible scar, 
and migraine headaches, by history.  

Records from Lovelace Medical Center (LMC) reflect treatment 
for seizures, beginning in January 1990.  At that time, 
findings from computer axial tomography and 
electroencephalogram studies were normal.  Magnetic resonance 
imaging (MRI) testing in January 1990 showed slight atrophy 
of the left temporal lobe raising the possibility of temporal 
sclerosis.  Also, there was symmetric cortical atrophy that 
was greater than expected for the appellant's age.  Records 
from March 1990 to June 1992 show treatment for suspected 
temporal lobe seizures.  In July 1992, the appellant reported 
being involved in a motor vehicle accident in June 1992 
during which he struck his head and had headaches, neck and 
right shoulder pain, and twitching of the right arm, hand and 
eye, since that time.  An accident report showed his 
involvement in an auto accident on June 13, 1992.  A normal 
neurologic examination was reported, and the examiner noted 
that loss of memory at the time of the accident could have 
been related to momentary loss of consciousness related to 
seizures.  MRI studies showed no changes from a prior study 
of areas usually affected by trauma.  In September 1992, 
multiple injuries to the head were reported, including while 
in Korea, and in three automobile accidents, apparently after 
service.  It was also indicated that the onset of seizures 
was in 1989.  In October 1992, it was indicated that he had a 
left thalamic and left mesial temporal lesion, compatible 
with either an infarction or head trauma.  

A periodic service medical examination report, dated in 
January 1991, noted a history of a head injury in 1972 
followed by seizures.

Further records from LMC include a May 1993 statement from 
the appellant's treating physician indicating, in pertinent 
part, that there was an onset of a seizure disorder in 1989.  
The physician also noted that the appellant had a left 
mesiotemporal lesion compatible with a stroke, with closed 
head injury also a possible cause.  He also indicated that 
strokes had caused mild memory impairment.

VA clinical records from October 1995 to December 1996 
reflect that in October 1995, the appellant reported an 
injury to the head in 1976, while in Korea, which was treated 
with stitches.  He also reported being electrocuted in 
service and being in an automobile accident in 1986.  He 
indicated that he collapsed and became unable to complete 
tasks at work in 1990, and that seizure began soon 
thereafter, with declining cognitive function and change in 
personality.  MRI studies showed volume loss in the parietal, 
temporal and occipital lobes, and the examiner indicated that 
the appellant had cognitive, neurologic and mood problems 
that were probably the result of pior head injury.  Also, 
complex partial seizure disorder, dementia, mild, probably 
due to head injury, and mood disorder with inappropriate 
responses secondary to seizure disorder, were diagnosed.  In 
December 1996 and November 1997, head injuries in 1976 and in 
1986 were noted, and it was indicated that the head injuries 
led to a seizure disorder, then depressive illness, and 
finally dementia.

During a March 1996 hearing at the RO, the appellant 
testified that he sustained head injury in Korea during 
active service and later in an auto accident in June 1992, 
while enroute to weekend training with the National Guard.  
He also described declining cognitive function and memory 
from the time of the first injury with an exacerbation of 
symptoms after the second injury.  His sister corroborated 
his testimony regarding declining function after the June 
1992 injury, and indicated that she did not know of any 
injury to the appellant's head prior to service in 1971. 

During his May 1997 hearing before the undersigned, the 
appellant testified that he injured his head while in Korea 
during service, and again in an automobile accident in June 
1992 while enroute to weekend training with the New Mexico 
Army National Guard.  He said that he began experiencing 
episodes of dizziness and disorientation after the initial 
injury in service, and that symptoms worsened after the June 
1992 injury.  He also testified that his VA treating 
physician told him there was a relationship between his 
current condition and the previous head injuries.

VA neurologic examination in November 1997 showed a history 
of head trauma in service that did not require 
hospitalization, with seizures beginning three to four years 
later.  Also noted were short-term memory problems that began 
after a 1986 closed head injury in a motor vehicle accident 
that also did not involve hospitalization.  The examiner 
noted that the appellant carried a diagnosis of seizures and 
dementia related to head trauma, and continued:  "While it 
may be reasonable to attribute the veteran's seizure 
disorder, and possibly even depression, to the concussions 
that it sounds like he sustained, it seems very unlikely that 
this could be the mechanism for a progressive cognitive 
disturbance."  The examiner also noted that the appellant 
might have a dermatologic disorder actually causing the 
dementia.  

In an August 1998 addendum to the November 1997 VA 
examination report, the examiner reviewed the file and opined 
that it was not possible to say whether or not any of the 
closed head injuries caused headaches or seizures.  

An October 1998 private examination report noted the 
appellant's recent neurologic history, but did not refer to 
or discuss the etiology of the symptomatology found.  

II.  Whether the Claim is Well Grounded

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a).  In order 
for a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The claims file clearly documents the appellant's current 
neurologic difficulties, including headaches, dementia, and 
psychiatric problems, thereby satisfying the initial element 
of a well-grounded claim.  Similar symptomatology and a head 
injury were noted in the service medical records, thereby 
satisfying the second element of a well-grounded claim.  
Finally, VA clinical records from December 1996 to November 
1997 indicate that the head injury in 1976 led to a seizure 
disorder, then a depressive illness, and finally dementia.  
This evidence, prepared by VA medical professionals, 
satisfies the final element of a well-grounded claim.  

III.  Service Connection

As the claim is well grounded, VA has a duty to assist the 
appellant in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  The Board remanded the 
claim in July 1997 and July 1998 for further evidentiary 
development.  The RO conducted that development in accordance 
with the remand directives and effectively addressed the 
evidentiary concerns set forth therein.  The Board is 
satisfied that VA has adequately complied with its duty to 
assist.  

The appellant is presumed to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  The enlistment examination in April 1971 
included the appellant's reported history of a head injury.  
Only a healed minor laceration to the head was found, and the 
neurologic evaluation was normal.  Thus, the appellant was 
found to be in sound condition at enlistment.  The notation 
of a minor healed laceration does not constitute clear and 
unmistakable evidence demonstrating an injury before service.  
See 38 C.F.R. § 3.304(b).  

The key consideration in this case is whether the evidence 
concerning the etiology of the current seizure disorder, 
headaches, and psychiatric problems.  The appellant had 
active service from June 1971 to April 1980 and also had a 
period of IDT from June 12 to 14, 1992.  See 38 U.S.C.A. 
§§ 101(2), (16), (23), (24), and (27), 1110, 1131; 38 C.F.R. 
§§ 3.6(d)(4), 3.7(m), 3.303.  Clearly, the June 13, 1992 
motor vehicle accident resulted in a significant increase in 
symptomatology.  However, seizures, headaches, and 
psychiatric problems existed before that accident. The RO 
granted service connection for a brain disease based on the 
June 13, 1992 accident, but denied service connection for a 
seizure disorder, headaches, and psychiatric problems because 
they pre-existed June 13, 1992.  

The analysis should not end there for the appellant may still 
be entitled to service connection for those residuals if the 
evidence traces the etiology of those residuals to the 
service period ending in April 1980.  From the evidence 
summarized above, the crux of the matter comes down to two 
differing opinions.  The November 1997 VA examiner indicated 
that it was reasonable to attribute the seizure disorder and 
depression to the head injuries, including a history of head 
injury in 1976, although it was unlikely.  The examiner also 
stated it was possible that dementia resulted from another 
disorder.  On the other hand, VA clinical records in 1996 and 
1997 noted head injuries, including a 1976 injury, leading to 
a seizure disorder, depression, and dementia.  In the August 
1998 addendum, the November 1997 VA examiner reported that it 
was not possible to say if any closed-head injury caused the 
headaches or seizures.  

These opinions essentially present the Board with a balanced 
evidentiary picture.  After carefully considering the 
evidence, the Board concludes that there is an approximate 
balance of positive and negative evidence with respect to 
this claim, thereby raising a reasonable doubt regarding 
whether the appellant's seizure disorder, headaches, and 
psychiatric symptoms are related to in-service head trauma.  
See 38 C.F.R. § 3.102.  Such a relationship is clearly 
suggested by the record.  When such doubt exists, based on 
relative equipoise of the evidence of record, the appellant 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for residuals of a head injury, to include 
a seizure disorder, a nervous disorder, and headaches, is 
granted.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

